DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-10 and 12-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leobandung (US 9,779,355 B1).
With respect to claim 1, Leobandung discloses, in Figs.1-12, a method to classify data using an analog processor, comprising: generating a neural network comprising: a first hidden layer (507) comprising a first plurality of neurons and a second hidden layer (506) comprising a second plurality of neurons; and a noise-injection layer/(error back propagation neurons) comprising a plurality of noise neurons positioned between the first hidden layer (507) and the second hidden layer (506), wherein: each of the plurality of noise neurons (504) is coupled with a respective one of the first plurality of neurons (507) with a first link and at least a portion of the second plurality of neurons (506) with a plurality of links; and each of the plurality of noise neurons (504) adds a noise component to a signal passed between the respective one of the first plurality of neurons (507) and the at least the portion of the second plurality of neurons (506) (see Fig.5, col.7 lines 24-67 and clo.8, wherein artificial neural network (ANN) architecture including hidden neurons 507 of reference weights having a fixed resistance and combine their outputs into a reference current that is provided to each of the hidden neurons 506 and error back propagation neurons 504 into which feedback signal voltage error are outputted are disposed between hidden neurons 507 and 506; see col.7 lines 52-67 wherein the weights 504 of both positive and negative arrays are updated, but this also increases signal-to-noise ratio as each weight value is a difference of two conductance values); determining a weight for each of the plurality of links; setting the weight for each of the plurality of links into a resistive network of an analog processor; transmitting an input signal to each of 
With respect to claim 2, Leobandung discloses, in Figs.1-12, the method, wherein setting the weight comprises setting the weight for each of the plurality of links as a conductivity of a respective one of a plurality of memory cells in the resistive network (see Fig.11, col.3 line 29-45, col.4, wherein crosspoint devices function as the ANN's weighted connections between neurons of two-terminal devices such as memristors and see col.7 lines 24-50 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like); and determining a classification based on the output signal (see Fig.3, col.5 lines 51-67 and col.6 lines 1-16 wherein ANN model uses trained backpropagation" (i.e., "backward propagation of errors").
With respect to claim 3, Leobandung discloses, in Figs.1-12, the method, wherein the plurality of memory cells comprises at least one of a resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Fig.11, col.3 line 29-45, col.4, wherein crosspoint devices function as the ANN's weighted connections between neurons of two-terminal devices such as memristors and see col.7 lines 24-50 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like); and determining a classification based on the output signal (see Fig.3, col.5 lines 51-67 and col.6 lines 1-16 wherein ANN model uses trained backpropagation" (i.e., "backward propagation of errors").
With respect to claim 4, Leobandung discloses, in Figs.1-12, the method, wherein the input signal comprises a vector of voltages and a respective element from the vector of voltages is transmitted 
With respect to claim 5, Leobandung discloses, in Figs.1-12, the method, wherein determining the weight comprises determining the weight for each of the plurality of links with back-propagation (see col.7 lines 24-67 wherein artificial neural network ANN architecture 500 is such that uring feed-forward operation, a set of input neurons 502 each provide an input voltage in parallel to a respective row of weights 504 and the weights 504 each have a settable resistance value, such that a current output flows from the weight 504 to a respective hidden neuron 506 to represent the weighted input; see Fig.3, col.5 lines 51-67 and col.6 lines 1-16 wherein ANN model uses trained backpropagation" (i.e., "backward propagation of errors") so that the errors outputted from the initial classification of the first record are fed back into the network and used to modify the network's weighted connections the second time around for many iteration so that the correct classification are assigned to output nodes).
With respect to claim 6, Leobandung discloses, in Figs.1-12, the method, wherein the output signal comprises an output signal representing the matrix multiplication of the plurality of weights and the input signal (see col.7 lines 35-67 wherein weighted matrix associated with ANN is disclosed; see col.11 lines 59-67 wherein  the local data storage and local data processing provided by the described two-terminal RPUs accelerate the ANN's ability to learn and implement algorithms such as backpropagating online neural network training, matrix inversion, matrix decomposition (i.e. factorization of matrix into product or multiplication of matrices) and the like).
With respect to claim 7, Leobandung discloses, in Figs.1-12, the method, further comprising adding a noise-injection layer comprising a second plurality of noise neurons after each matrix multiplication in the neural network (see Fig.5, col.7 lines 24-67 and clo.8, wherein artificial neural network (ANN) architecture including hidden neurons 507 of reference weights having a fixed resistance and combine their outputs into a reference current that is provided to each of the hidden neurons 506 and error back propagation neurons 504 into which feedback signal voltage error are outputted are disposed 
With respect to claim 9, Leobandung discloses, in Figs.1-12, the method, further comprising determining a plurality of biases for the neural network (see col.12 lines 17-27 wherein bias voltage for set voltage weight 504).
With respect to claim 10, Leobandung discloses, in Figs.1-12, the method, wherein the neural network is a recurrent neural network (col.6 lines 4-16 wherein recurrent network is disclosed).
With respect to claim 12, Leobandung discloses, in Figs.1-12, the method, wherein the neural network is a long-short-memory neural network (see Fig.11, col.3 line 29-45, col.4, wherein crosspoint devices function as the ANN's weighted connections between neurons of two-terminal devices such as memristors and see col.7 lines 24-50 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like).
With respect to claim 13, Leobandung discloses, in Figs.1-12, a method to classify data, comprising: retrieving, from a storage medium by a digital processor, a plurality of weights, the plurality of weights determined from a neural network comprising a first hidden layer and a second hidden layer, wherein the first hidden layer and the second hidden layer are coupled through a noise-injection layer configured to add noise to a signal passing from the first hidden layer to the second hidden layer; setting, by the digital processor, the plurality of weights into an analog-based circuity; transmitting, by the digital processor, at least a portion of an input signal into each of a plurality of inputs of the analog-based circuity; receiving, by the digital processor, an output signal from each of the plurality of outputs of the analog-based circuity, the output signal based on the input signal to each of the plurality of inputs of the analog-based circuity and the plurality of weights; and determining a classification of the input signal based on the output from each of the plurality of outputs of the analog-based circuity (see Fig.5, col.7 lines 24-67 and clo.8, wherein artificial neural network (ANN) architecture including hidden neurons 507 
With respect to claim 14, Leobandung discloses, in Figs.1-12, the method, wherein the setting of the plurality of weights comprises loading the plurality of weights into a resistive network of the analog-based circuity by setting a conductivity of each of respective plurality of memory cells in the resistive network (see Fig.11, col.3 line 29-45, col.4, wherein crosspoint devices function as the ANN's weighted connections between neurons of two-terminal devices such as memristors and see col.7 lines 24-50 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like); and determining a classification based on the output signal (see Fig.3, col.5 lines 51-67 and col.6 lines 1-16 wherein ANN model uses trained backpropagation" (i.e., "backward propagation of errors"; see col.4 lines 20-31, col.9 lines 53-65, wherein ANNs incorporate knowledge from a variety of disciplines, including processing and hardware (e.g., digital/analog/VLSI/optical)).
With respect to claim 15, Leobandung discloses, in Figs.1-12, the method, wherein the plurality of memory cells comprises at least one of resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Fig.11, col.3 line 29-45, col.4, wherein crosspoint devices function as the ANN's weighted connections between neurons of two-terminal devices such as memristors and see 
With respect to claim 16, Leobandung discloses, in Figs.1-12, the method, wherein the output signal comprises an output current representing a matrix multiplication of the plurality of weights and the input signal (see Fig.11, col.3 line 29-45, col.4, wherein crosspoint devices function as the ANN's weighted connections between neurons of two-terminal devices such as memristors and see col.7 lines 24-50 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like; see col.7 lines 35-67 wherein weighted matrix associated with ANN is disclosed; see col.11 lines 59-67 wherein  the local data storage and local data processing provided by the described two-terminal RPUs accelerate the ANN's ability to learn and implement algorithms such as backpropagating online neural network training, matrix inversion, matrix decomposition (i.e. factorization of matrix into product or multiplication of matrices) and the like).
With respect to claim 17, Leobandung discloses, in Figs.1-12, a system comprising: a memory to store a plurality of weights, each of the plurality of weights indicates a connection strength between neurons in a neural network, wherein the neural network comprises at least one noise injection layer between a first layer of the neural network and a second layer of the neural network; an analog processor comprising a resistive network, the resistive network comprising a plurality of memory cells, a plurality of inputs, and a plurality of outputs; and a digital processor to: load each of the plurality of weights into a respective one of the plurality of memory cells; transmit at least a portion of an input signal to each of the plurality of inputs of the analog processor; receive an output signal from each of the plurality of outputs of the analog processor, the output signal based on the at least the portion of the input signal to each of the plurality of inputs of the analog processor and the plurality of weights; and determine a classification based on the output signal (see Fig.5, col.7 lines 24-67 and clo.8, wherein artificial neural network (ANN) architecture including hidden neurons 507 of reference weights having a fixed resistance and combine their outputs into a reference current that is provided to each of the hidden neurons 506 and error back 
With respect to claim 18, Leobandung discloses, in Figs.1-12, the system, wherein the plurality of memory cells comprises at least one of resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Fig.11, col.3 line 29-45, col.4, wherein crosspoint devices function as the ANN's weighted connections between neurons of two-terminal devices such as memristors and see col.7 lines 24-50 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like); and determining a classification based on the output signal (see Fig.3, col.5 lines 51-67 and col.6 lines 1-16 wherein ANN model uses trained backpropagation" (i.e., "backward propagation of errors"; see col.4 lines 20-31, col.9 lines 53-65, wherein ANNs incorporate knowledge from a variety of disciplines, including processing and hardware (e.g., digital/analog/VLSI/optical)).
With respect to claim 19, Leobandung discloses, in Figs.1-12, the system, wherein the plurality of weights is loaded into the respective one of the plurality of memory cells by setting the conductance of the respective one of the plurality of memory cells (see Fig.11, col.3 line 29-45, col.4, wherein crosspoint devices function as the ANN's weighted connections between neurons of two-terminal devices such as memristors and see col.7 lines 24-50 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like); and determining a classification based on the output signal (see Fig.3, col.5 lines 51-67 and col.6 lines 1-16 wherein ANN model uses trained backpropagation" (i.e., 
With respect to claim 20, Leobandung discloses, in Figs.1-12, a system comprising: a digital processor to: retrieve, from a storage medium, a plurality of weights, the plurality of weights determined from a neural network comprising a first hidden layer and a second hidden layer, wherein the first hidden layer and the second hidden layer are coupled through a noise-injection layer configured to add noise to a signal passing from the first hidden layer to the second hidden layer; load each of the plurality of weights into an analog-based circuitry; transmit at least a portion of an input signal to each of a plurality of inputs of the analog-based circuitry; receive an output signal from each of a plurality of outputs of the analog- based circuitry, the output signal based on the at least the portion of the input signal to each of the plurality of inputs of the analog-based circuitry and the plurality of weights; and determine a classification based on the output signal (see Fig.5, col.7 lines 24-67 and clo.8, wherein artificial neural network (ANN) architecture including hidden neurons 507 of reference weights having a fixed resistance and combine their outputs into a reference current that is provided to each of the hidden neurons 506 and error back propagation neurons 504 into which feedback signal voltage error are outputted are disposed between hidden neurons 507 and 506; see col.7 lines 52-67 wherein the weights 504 of both positive and negative arrays are updated, but this also increases signal-to-noise ratio as each weight value is a difference of two conductance values; see Fig.11, col.3 line 29-45, col.4, wherein crosspoint devices function as the ANN's weighted connections between neurons of two-terminal devices such as memristors and see col.7 lines 24-50 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like; see Fig.3, col.5 lines 51-67 and col.6 lines 1-16 wherein ANN model uses trained backpropagation" (i.e., "backward propagation of errors") so that the errors outputted from the initial classification of the first record are fed back into the network and used to modify the network's weighted connections the second time around for many iteration so that the correct classification are assigned to output nodes; see col.4 lines 20-31, col.9 lines 53-65, wherein ANNs incorporate knowledge from a variety of disciplines, including processing and hardware (e.g., digital/analog/VLSI/optical)).
With respect to claim 21, Leobandung discloses, in Figs.1-12, the system, wherein the analog-based circuitry comprises a resistive network, the resistive network comprising a plurality of memory cells, the plurality of inputs, and the plurality of outputs(see Fig.11, col.3 line 29-45, col.4, wherein crosspoint devices function as the ANN's weighted connections between neurons of two-terminal devices such as memristors and see col.7 lines 24-50 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like); and determining a classification based on the output signal (see Fig.3, col.5 lines 51-67 and col.6 lines 1-16 wherein ANN model uses trained backpropagation" (i.e., "backward propagation of errors"; see col.4 lines 20-31, col.9 lines 53-65, wherein ANNs incorporate knowledge from a variety of disciplines, including processing and hardware (e.g., digital/analog/VLSI/optical)).
With respect to claim 22, Leobandung discloses, in Figs.1-12, the system, wherein the plurality of memory cells comprises at least one of resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Fig.11, col.3 line 29-45, col.4, wherein crosspoint devices function as the ANN's weighted connections between neurons of two-terminal devices such as memristors and see col.7 lines 24-50 wherein weight 504 can be any nonvolatile memory such as EEPROM, ReRAM, PCM, or the like); and determining a classification based on the output signal (see Fig.3, col.5 lines 51-67 and col.6 lines 1-16 wherein ANN model uses trained backpropagation" (i.e., "backward propagation of errors"; see col.4 lines 20-31, col.9 lines 53-65, wherein ANNs incorporate knowledge from a variety of disciplines, including processing and hardware (e.g., digital/analog/VLSI/optical)).
Claims 1-7 and 9-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gokmen (US 9,646,243 B1).
With respect to claim 1, Gokmen discloses, in Figs.1-31, a method to classify data using an analog processor, comprising: generating a neural network comprising: a first hidden layer (L1/410) comprising a first plurality of neurons and a second hidden layer (L3/430) comprising a second plurality of neurons; and a noise-injection layer/(error layer) (L2/420) comprising a plurality of noise neurons positioned between the first hidden layer and the second hidden layer, wherein: each of the plurality of noise neurons is coupled with a respective one of the first plurality of neurons with a first link and at least a portion of the second plurality of neurons with a plurality of links; and each of the plurality of noise 
With respect to claim 2, Gokmen discloses, in Figs.1-31, the method, wherein setting the weight comprises setting the weight for each of the plurality of links as a conductivity of a respective one of a plurality of memory cells in the resistive network (see Figs.7A-8, col.11 lines 57-67, col.12 lines 1-50 wherein weights in the CNN model to match the input-output pairs for the training data implementing resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has non-linear resistive switching characteristics).
With respect to claim 3, Gokmen discloses, in Figs.1-31, the method, wherein the plurality of memory cells comprises at least one of a resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Figs.7A-8, col.11 lines 57-67, col.12 lines 1-50 wherein weights in the CNN model to match the input-output pairs for the training data implementing resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-
With respect to claim 4, Gokmen discloses, in Figs.1-31, the method, wherein the input signal comprises a vector of voltages and a respective element from the vector of voltages is transmitted to each of the plurality of inputs (see col.5 lines 17-30, col.13 lines 43-63, col.14 lines 20-45 wherein memristor material can be altered by controlling the voltages applied between individual wires of the row and column wires).
With respect to claim 5, Gokmen discloses, in Figs.1-31, the method, wherein determining the weight comprises determining the weight for each of the plurality of links with back-propagation (see col.7 lines 35-67, col.10 lines 4-35 wherein using a training methodology knows as "backpropagation" (i.e., "backward propagation of errors"), the errors from the initial classification of the first record are fed back into the network and used to modify the network's weighted connections the second time around).
With respect to claim 6, Gokmen discloses, in Figs.1-31, the method, wherein the output signal comprises an output signal representing the matrix multiplication of the plurality of weights and the input signal (see Figs.1-3, col.6 lines 50-67 wherein output result of matrix multiplication and addition are disclosed).
With respect to claim 7, Gokmen discloses, in Figs.1-31, the method, further comprising adding a noise-injection layer comprising a second plurality of noise neurons after each matrix multiplication in the neural network (see Figs.1-3, col.6 lines 50-67 wherein output result of matrix multiplication and addition are disclosed).
With respect to claim 9, Gokmen discloses, in Figs.1-31, the method, further comprising determining a plurality of biases for the neural network (see col.9 15-57, col.10, col.11 1-55 wherein bias CNN layers are disclosed).
With respect to claim 10, Gokmen discloses, in Figs.1-31, the method, wherein the neural network is a recurrent neural network (col.7 35-67 wherein recurrent networks is disclosed).
With respect to claim 11, Gokmen discloses, in Figs.1-31, the method, wherein the neural network is a convolutional neural network (col.4 lines 1-2 wherein CNN is disclosed).
With respect to claim 12, Gokmen discloses, in Figs.1-31, the method, wherein the neural network is a long-short-memory neural network (see Figs.7A-8, col.11 lines 57-67, col.12 lines 1-50 wherein weights in the CNN model to match the input-output pairs for the training data implementing resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has non-linear resistive switching characteristics).
With respect to claim 13, Gokmen discloses, in Figs.1-31, a method to classify data, comprising: retrieving, from a storage medium by a digital processor, a plurality of weights, the plurality of weights determined from a neural network comprising a first hidden layer and a second hidden layer, wherein the first hidden layer and the second hidden layer are coupled through a noise-injection layer configured to add noise to a signal passing from the first hidden layer to the second hidden layer; setting, by the digital processor, the plurality of weights into an analog-based circuity; transmitting, by the digital processor, at least a portion of an input signal into each of a plurality of inputs of the analog-based circuity; receiving, by the digital processor, an output signal from each of the plurality of outputs of the analog-based circuity, the output signal based on the input signal to each of the plurality of inputs of the analog-based circuity and the plurality of weights; and determining a classification of the input signal based on the output from each of the plurality of outputs of the analog-based circuity (see Figs.4 and 30, col.9 lines 15-67, col.10 lines 56-67, col.11 lines 1-35 wherein kernels 420 based on the output error information of neural network matrix between input hidden layers 410 and output hidden layers 430 is disclosed; see Figs.7A-8, col.11 lines 57-67, col.12 lines 1-50 wherein weights in the CNN model to match the input-output pairs for the training data implementing resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has non-linear resistive switching characteristics; see col.7 lines 35-54, col.17 lines 30-51, col.18 lines 26-55, col.24 lines 9-21, wherein output nodes assigned to correct classification and output neurons/nodes evaluate the classification error is disclosed; see col.6lines 1-10, col.10 lines 34-55, col.19 lines 10-25, col.25 lines 8-31 wherein CNN including digital signal processor DSP is disclosed).
With respect to claim 14, Gokmen discloses, in Figs.1-31, the method, wherein the setting of the plurality of weights comprises loading the plurality of weights into a resistive network of the analog-based circuity by setting a conductivity of each of respective plurality of memory cells in the resistive network (see Figs.7A-8, col.11 lines 57-67, col.12 lines 1-50 wherein weights in the CNN model to match the input-output pairs for the training data implementing resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has non-linear resistive switching characteristics).
With respect to claim 15, Gokmen discloses, in Figs.1-31, the method, wherein the plurality of memory cells comprises at least one of resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Figs.7A-8, col.11 lines 57-67, col.12 lines 1-50 wherein weights in the CNN model to match the input-output pairs for the training data implementing resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has non-linear resistive switching characteristics).
With respect to claim 16, Gokmen discloses, in Figs.1-31, the method, wherein the output signal comprises an output current representing a matrix multiplication of the plurality of weights and the input signal (see col.7 lines 35-67 wherein weighted matrix associated with ANN is disclosed; see col.11 lines 59-67 wherein  the local data storage and local data processing provided by the described two-terminal RPUs accelerate the ANN's ability to learn and implement algorithms such as backpropagating online neural network training, matrix inversion, matrix decomposition (i.e. factorization of matrix into product or multiplication of matrices) and the like).
With respect to claim 17, Gokmen discloses, in Figs.1-31, a system comprising: a memory to store a plurality of weights, each of the plurality of weights indicates a connection strength between neurons in a neural network, wherein the neural network comprises at least one noise injection layer between a first layer of the neural network and a second layer of the neural network; an analog processor comprising a resistive network, the resistive network comprising a plurality of memory cells, a plurality of inputs, and a plurality of outputs; and a digital processor to: load each of the plurality of weights into a respective one of the plurality of memory cells; transmit at least a portion of an input signal to each of the 
With respect to claim 18, Gokmen discloses, in Figs.1-31, the system, wherein the plurality of memory cells comprises at least one of resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Figs.7A-8, col.11 lines 57-67, col.12 lines 1-50 wherein weights in the CNN model to match the input-output pairs for the training data implementing resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has non-linear resistive switching characteristics).
With respect to claim 19, Gokmen discloses, in Figs.1-31, the system, wherein the plurality of weights is loaded into the respective one of the plurality of memory cells by setting the conductance of the respective one of the plurality of memory cells (see Figs.7A-8, col.11 lines 57-67, col.12 lines 1-50 wherein weights in the CNN model to match the input-output pairs for the training data implementing resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has non-linear resistive switching characteristics).
With respect to claim 20, Gokmen discloses, in Figs.1-31, a system comprising: a digital processor to: retrieve, from a storage medium, a plurality of weights, the plurality of weights determined from a neural network comprising a first hidden layer and a second hidden layer, wherein the first hidden layer and the second hidden layer are coupled through a noise-injection layer configured to add noise to a signal passing from the first hidden layer to the second hidden layer; load each of the plurality of weights into an analog-based circuitry; transmit at least a portion of an input signal to each of a plurality of inputs of the analog-based circuitry; receive an output signal from each of a plurality of outputs of the analog- based circuitry, the output signal based on the at least the portion of the input signal to each of the plurality of inputs of the analog-based circuitry and the plurality of weights; and determine a classification based on the output signal (see Figs.4 and 30, col.9 lines 15-67, col.10 lines 56-67, col.11 lines 1-35 wherein kernels 420 based on the output error information of neural network matrix between input hidden layers 410 and output hidden layers 430 is disclosed; see Figs.7A-8, col.11 lines 57-67, col.12 lines 1-50 wherein weights in the CNN model to match the input-output pairs for the training data implementing resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has non-linear resistive switching characteristics; see col.7 lines 35-54, col.17 lines 30-51, col.18 lines 26-55, col.24 lines 9-21, wherein output nodes assigned to correct classification and output neurons/nodes evaluate the classification error is disclosed; see col.6lines 1-10, col.10 lines 34-55, col.19 lines 10-25, col.25 lines 8-31 wherein CNN including digital signal processor DSP is disclosed).
With respect to claim 21, Gokmen discloses, in Figs.1-31, the system, wherein the analog-based circuitry comprises a resistive network, the resistive network comprising a plurality of memory cells, the plurality of inputs, and the plurality of outputs (see Figs.7A-8, col.11 lines 57-67, col.12 lines 1-50 wherein weights in the CNN model to match the input-output pairs for the training data implementing resistive random access memory (RRAM), phase change memory (PCM), programmable metallization cell (PMC) memory, non-linear memristive systems, or any other two-terminal device that has non-linear resistive switching characteristics).
With respect to claim 22, Gokmen discloses, in Figs.1-31, the system, wherein the plurality of memory cells comprises at least one of resistive random-access memory (ReRAM), memristors, or phase .
Claims 1-5, 9, 12-15 and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boybat Kara et al. (US 2019/0122105 A1 hereinafter referred to as “Boybat Kara”).
With respect to claim 1, Boybat kara discloses, in Figs.1-17, a method to classify data using an analog processor, comprising: generating a neural network comprising: a first hidden layer/(hidden synapses layer Sij) (Sij) comprising a first plurality of neurons and a second hidden layer/(hidden synapses layer Sjk) (Sjk) comprising a second plurality of neurons; and a noise-injection layer/(hidden layer 2) (2) comprising a plurality of noise neurons positioned between the first hidden layer and the second hidden layer, wherein: each of the plurality of noise neurons is coupled with a respective one of the first plurality of neurons with a first link and at least a portion of the second plurality of neurons with a plurality of links; and each of the plurality of noise neurons adds a noise component to a signal passed between the respective one of the first plurality of neurons and the at least the portion of the second plurality of neurons (see Figs.1-2, Par.[0031], [0043], [0048]-[0051] and [0055] wherein hidden synapses layers Sij and Sjk with error for layer 2 with neuron n2j between hidden synapses layers are disclosed); determining a weight for each of the plurality of links; setting the weight for each of the plurality of links into a resistive network of an analog processor; transmitting an input signal to each of a plurality of inputs to the analog processor; receiving an output signal from each of the plurality of outputs of the analog processor, the output signal based on the input signal to each of the plurality of inputs of the analog processor and the plurality of weights (see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the particular memristive synapse implementation in devices (e.g. based on resistive memory cells such as phase-change memory PCM)); and determining a classification based on the output signal (see Par.[0048], [0054]-[0055], [0060] and 
With respect to claim 2, Boybat kara discloses, in Figs.1-17, the method, wherein setting the weight comprises setting the weight for each of the plurality of links as a conductivity of a respective one of a plurality of memory cells in the resistive network (see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the particular memristive synapse implementation in devices (e.g. based on resistive memory cells such as phase-change memory PCM)).
With respect to claim 3, Boybat kara discloses, in Figs.1-17, the method, wherein the plurality of memory cells comprises at least one of a resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the particular memristive synapse implementation in devices (e.g. based on resistive memory cells such as phase-change memory PCM)).
With respect to claim 4, Boybat kara discloses, in Figs.1-17, the method, wherein the input signal comprises a vector of voltages and a respective element from the vector of voltages is transmitted to each of the plurality of inputs (see Par.[0041], [0045], [0048] wherein he stored weight can be "read" by applying a (low-voltage) read signal to (all components of) row line r whereby the resulting current on column line c.sub.j of the device depends on the conductance of all four cells and hence the total stored weight Wij; and controller 7 supplies the signal values x.sub.1i to row DAC 11 of memristive array a.sub.1 corresponding analog voltage signals, associated with respective neurons n.sub.1i, are thus applied to respective row lines r of the array as indicated schematically in FIG. 7).
With respect to claim 5, Boybat kara discloses, in Figs.1-17, the method, wherein determining the weight comprises determining the weight for each of the plurality of links with back-propagation (see Par.[0042]-[0044], [0048]-[0051], [0053], [0061] and [0065]-[0066] wherein DPU 4 controls performance 
With respect to claim 9, Boybat kara discloses, in Figs.1-17, the method, further comprising determining a plurality of biases for the neural network (see Par.[0031]).
With respect to claim 12, Boybat kara discloses, in Figs.1-17, the method, wherein the neural network is a long-short-memory neural network (see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the particular memristive synapse implementation in devices (e.g. based on resistive memory cells such as phase-change memory PCM)).
With respect to claim 13, Boybat kara discloses, in Figs.1-17, a method to classify data, comprising: retrieving, from a storage medium by a digital processor, a plurality of weights, the plurality of weights determined from a neural network comprising a first hidden layer and a second hidden layer, wherein the first hidden layer and the second hidden layer are coupled through a noise-injection layer configured to add noise to a signal passing from the first hidden layer to the second hidden layer; setting, by the digital processor, the plurality of weights into an analog-based circuity; transmitting, by the digital processor, at least a portion of an input signal into each of a plurality of inputs of the analog-based circuity; receiving, by the digital processor, an output signal from each of the plurality of outputs of the analog-based circuity, the output signal based on the input signal to each of the plurality of inputs of the analog-based circuity and the plurality of weights; and determining a classification of the input signal based on the output from each of the plurality of outputs of the analog-based circuity (see Figs.1-2, Par.[0031], [0043], [0048]-[0051] and [0055] wherein hidden synapses layers Sij and Sjk with error for layer 2 with neuron n2j between hidden synapses layers are disclosed; see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the 
With respect to claim 14, Boybat kara discloses, in Figs.1-17, the method, wherein the setting of the plurality of weights comprises loading the plurality of weights into a resistive network of the analog-based circuity by setting a conductivity of each of respective plurality of memory cells in the resistive network (see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the particular memristive synapse implementation in devices (e.g. based on resistive memory cells such as phase-change memory PCM); see Par.[0032]-[0033], [0036], [0043], [0045]-[0048], [0050], [0052]-[0053], [0056]-[0059], [0061], [0065] wherein ANN apparatus comprising digital processing unit is disclosed).
With respect to claim 15, Boybat kara discloses, in Figs.1-17, the method, wherein the plurality of memory cells comprises at least one of resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the particular memristive synapse implementation in devices (e.g. based on resistive memory cells such as phase-change memory PCM)).
With respect to claim 17, Boybat kara discloses, in Figs.1-17, a system comprising: a memory to store a plurality of weights, each of the plurality of weights indicates a connection strength between neurons in a neural network, wherein the neural network comprises at least one noise injection layer between a first layer of the neural network and a second layer of the neural network; an analog processor comprising a resistive network, the resistive network comprising a plurality of memory cells, a plurality of inputs, and a plurality of outputs; and a digital processor to: load each of the plurality of weights into a 
With respect to claim 18, Boybat kara discloses, in Figs.1-17, the system, wherein the plurality of memory cells comprises at least one of resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the particular memristive synapse implementation in devices (e.g. based on resistive memory cells such as phase-change memory PCM)).
With respect to claim 19, Boybat kara discloses, in Figs.1-17, the system, wherein the plurality of weights is loaded into the respective one of the plurality of memory cells by setting the conductance of the respective one of the plurality of memory cells (see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the particular 
With respect to claim 20, Boybat kara discloses, in Figs.1-17, a system comprising: a digital processor to: retrieve, from a storage medium, a plurality of weights, the plurality of weights determined from a neural network comprising a first hidden layer and a second hidden layer, wherein the first hidden layer and the second hidden layer are coupled through a noise-injection layer configured to add noise to a signal passing from the first hidden layer to the second hidden layer; load each of the plurality of weights into an analog-based circuitry; transmit at least a portion of an input signal to each of a plurality of inputs of the analog-based circuitry; receive an output signal from each of a plurality of outputs of the analog- based circuitry, the output signal based on the at least the portion of the input signal to each of the plurality of inputs of the analog-based circuitry and the plurality of weights; and determine a classification based on the output signal (see Figs.1-2, Par.[0031], [0043], [0048]-[0051] and [0055] wherein hidden synapses layers Sij and Sjk with error for layer 2 with neuron n2j between hidden synapses layers are disclosed; see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the particular memristive synapse implementation in devices (e.g. based on resistive memory cells such as phase-change memory PCM); see Par.[0048], [0054]-[0055], [0060] and [0065] wherein output for each output neuron n3k can be determined from the known classification label and input data is classified based on the network output; see Par.[0032]-[0033], [0036], [0043], [0045]-[0048], [0050], [0052]-[0053], [0056]-[0059], [0061], [0065] wherein ANN apparatus comprising digital processing unit is disclosed).
With respect to claim 21, Boybat kara discloses, in Figs.1-17, the system, wherein the analog-based circuitry comprises a resistive network, the resistive network comprising a plurality of memory cells, the plurality of inputs, and the plurality of outputs (see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the particular memristive 
With respect to claim 22, Boybat kara discloses, in Figs.1-17, the system, wherein the plurality of memory cells comprises at least one of resistive random-access memory (ReRAM), memristors, or phase change memory (PCM) (see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented in generally known manner according to the particular memristive synapse implementation in devices (e.g. based on resistive memory cells such as phase-change memory PCM)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2003/0191728 A1 hereinafter referred to as “Kulkarni”) in view of Boybat Kara.
With respect to claim 1, Kulkarni discloses, in Figs.1-2, a method to classify data using an analog processor, comprising: generating a neural network comprising: a first hidden layer/(hidden layer 1) (1) comprising a first plurality of neurons and a second hidden layer/(hidden layer 2) (2) comprising a second plurality of neurons; and a noise-injection layer/(bias layers) comprising a plurality of noise neurons positioned between the first hidden layer (1) and the second hidden layer (2), wherein: each of the plurality of noise neurons is coupled with a respective one of the first plurality of neurons (1) with a first link and at least a portion of the second plurality of neurons (2) with a plurality of links; and each of the plurality of noise neurons adds a noise component to a signal passed between the respective one of the first plurality of neurons (1) and the at least the portion of the second plurality of neurons (2) (see Fig.1, Par.[0022], [0027]-[0029], [0061], [0067], [0069] wherein hidden layers 1, 2 and bias node each in the input and hidden layers using a suitable training algorithm, for instance, error-back-propagation, conjugate gradient, Quick-prop or RPROP are disclosed; see Par.[0012]-[0019], [0024]-[0025], [0029]-
Boybat kara discloses, in Figs.1-17, a method to classify data using an analog processor, comprising: generating a neural network comprising: a first hidden layer/(hidden synapses layer Sij) (Sij) comprising a first plurality of neurons and a second hidden layer/(hidden synapses layer Sjk) (Sjk) comprising a second plurality of neurons; and a noise-injection layer/(hidden layer 2) (2) comprising a plurality of noise neurons positioned between the first hidden layer and the second hidden layer, wherein: each of the plurality of noise neurons is coupled with a respective one of the first plurality of neurons with a first link and at least a portion of the second plurality of neurons with a plurality of links; and each of the plurality of noise neurons adds a noise component to a signal passed between the respective one of the first plurality of neurons and the at least the portion of the second plurality of neurons (see Figs.1-2, Par.[0031], [0043], [0048]-[0051] and [0055] wherein hidden synapses layers Sij and Sjk with error for layer 2 with neuron n2j between hidden synapses layers are disclosed); determining a weight for each of the plurality of links; setting the weight for each of the plurality of links into a resistive network of an analog processor; transmitting an input signal to each of a plurality of inputs to the analog processor; receiving an output signal from each of the plurality of outputs of the analog processor, the output signal based on the input signal to each of the plurality of inputs of the analog processor and the plurality of weights (see Figs.3-4, 7 and 9, Par.[0031], [0033]-[0035], [0041]-[0044], [0048], [0050]-[0064] wherein weights representing connections between layers and programming signals are applied to memristive devices 10 in a "write" (programming) mode used for weight-update operations that can be implemented 
Kulkarni and Boybat Kara are analogous art because they are all directed to a trained ANN system and method thereof, and one of ordinary skill in the art would have had a reasonable expectation of success by modifying Kulkarni to include Boybat Kara because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the application of the trained counterpropagation neural networks in Kulkarni by including training process is controlled by CPU via execution of program instructions loaded from program modules in memory as taught by Boybat Kara in order to utilize the implemented machine learning error-backpropagation or forward-propagation architecture so as to have resistive processing unit enabling the implementation of online machine learning capabilities that optimize the speed, efficiency and power consumption of learning thereby providing machine learning artificial neural network architecture to improve overall performance and enable broader range of practical applications.
With respect to claim 5, Kulkarni discloses, in Figs.1-2, the method, wherein determining the weight comprises determining the weight for each of the plurality of links with back-propagation (see Par.[0023], [0027]-[0029], [0054], [0061] wherein Network training is an iterative procedure that begins with initializing the weight matrices and network training includes error-back-propagation EBP).
With respect to claim 6, Kulkarni discloses, in Figs.1-2, the method, wherein the output signal comprises an output signal representing the matrix multiplication of the plurality of weights and the input signal (see Par.[0030]-[0041] wherein Gaussian normally distributed noise to be added is specific to an input/output variable includes multiplying set of input or output matrix followed by addition of matrix are disclosed).
With respect to claim 7, Kulkarni discloses, in Figs.1-2, the method, further comprising adding a noise-injection layer comprising a second plurality of noise neurons after each matrix multiplication in the 
With respect to claim 8, Kulkarni discloses, in Figs.1-2, the method, wherein the noise component is one of Gaussian noise, Brownian noise, Poisson noise, Speckle noise, or Salt and Pepper noise (see Par.[0030]-[0041] wherein Gaussian normally distributed noise to be added is specific to an input/output variable includes multiplying set of input or output matrix followed by addition of matrix are disclosed).
With respect to claim 9, Kulkarni discloses, in Figs.1-2, the method, further comprising determining a plurality of biases for the neural network (see Par.[0061] wherein bias node each in the input and hidden layers, and K number of output nodes, using a suitable training algorithm, for instance, error-back-propagation).
Citation of Pertinent Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the following prior art, either alone or in combination anticipate all the claimed elements of claims 1, 13, 17 and 20: O’Connor et al. US 2017/0228646 A1; Koswatta et al. US 2019/0180174 A1; Cohen et al. US 2019/0131016 A1; Zong et al. US 2019/0124045 A1; US 2018/0150715 A1; and Taha et al. US 2017/0011290 A1.
Telephone/Fax Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818